Citation Nr: 1038365	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
patellofemoral syndrome, status post meniscectomy with 
degenerative joint disease, currently rated as 20 percent 
disabling.  

2.  Entitlement to a total rating for compensation purposes based 
to individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to September 
1982.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2007 rating decision of a VA Regional 
Office (RO), which denied an evaluation in excess of 20 percent 
for right knee patellofemoral syndrome, status post meniscectomy 
with degenerative joint disease.  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in March 2010.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In the report of the October 2006 VA examination, it was noted 
that the Veteran had to quit his construction career due to his 
service-connected right knee disability.  He was currently going 
to school.  The Board notes that once a veteran submits evidence 
of a medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of unemployability, 
VA must consider a total rating based on individual 
unemployability due to service-connected disability.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans Claims held that an individual 
unemployability claim is part of an increased rating claim when 
such claim is raised by the record.  Accordingly, the Board has 
revised the issues on the title page of this remand to reflect 
the additional issue on appeal.

In a January 2009 document, it is noted that the Veteran was 
unable to attend a scheduled hearing in January 2009 due to being 
in a weakened state from recent inpatient treatment.  Relevant 
inpatient records for this period, if any, have not been 
associated with the claims file.  

Further, the Veteran testified that he has relevant treatment at 
a VA facility every month.  Id. at 11 (2010).  Relevant up-to-
date records in this regard have not been associated with the 
claims file.  

In addition, the Board notes that the October 2006 and March 2008 
VA examination reports reflect that the Veteran was employed, but 
quit his construction job and was participating in VA vocational 
rehabilitation.  The Board further notes that the Veteran's 
vocational rehabilitation folder has not been associated with the 
claims file.  His only service-connected disability is his right 
knee disorder.

The Board notes that while a remand is not required due to the 
mere passage of time when an otherwise adequate VA examination 
was conducted, in this case, the Veteran asserts that the degree 
of impairment due to service-connected right knee patellofemoral 
syndrome is worse.  In light of the circumstances in this case, 
to include the change in employment status, the Veteran should be 
afforded another VA examination to determine the degree of 
impairment due to the service-connected right knee patellofemoral 
syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain relevant VA 
treatment records that have not been 
associated with the claims file, to include 
any relevant records in association with 
inpatient treatment in 2008, as well as up-
to-date VA treatment records that have not 
been associated with the claims file.  All 
records obtained should be associated with 
the claims file.  

2.  The AOJ should associate the Veteran's VA 
vocational rehabilitation folder with the 
claims file.  

3.  The AOJ should schedule the Veteran for a 
VA examination to determine the degree of 
impairment due to the service-connected right 
knee patellofemoral syndrome status post 
meniscectomy with degenerative joint disease.  
The claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished.  The AOJ should 
request that range of motion testing be 
performed with a goniometer and that an 
opinion be provided as to whether there is 
any additional functional loss to pain, 
fatigue, weakness, or incoordination, and 
whether there is recurrent subluxation or 
lateral instability, and whether as a result 
of the Veteran's service-connected right knee 
patellofemoral syndrome status post 
meniscectomy with degenerative joint disease, 
the Veteran is unable to obtain and maintain 
substantially gainful employment.  If any 
increase in the degree of impairment is 
identified during the relevant period, the 
date of any increase should be reported, to 
the extent possible.  A complete rationale 
should accompany all opinions provided.

4.  The AOJ should review all development for 
compliance with this remand and review all 
opinions obtained for adequacy, and any 
further development required in that regard 
should be accomplished prior to returning the 
claims file to the Board.  In light of the 
above, the claims should be (re)adjudicated.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the case 
should be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPLEAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

